DETAILED ACTION
	This is a final rejection in response to amendments filed 01/26/2022. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have overcome the previous objection. Applicant’s arguments with respect to the prior art of record not teaching the amended feature of claim 1 have been considered and are persuasive. However, a new search was conducted for the amended feature and prior art was found as described below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over a first embodiment of Shalev-Shwartz (US 20190291728) hereafter referred to as Shalev in view of a second embodiment of Shalev and further in view of Fujita (JP 2017001596) and Victor (US 20100033333).
Regarding claim 1, a first embodiment of Shalev teaches a vehicle control system (system 100), comprising: 
a control unit configured to control a vehicle according to a degree of intervention in driving by a driver, the intervention in driving including steering, accelerating, and decelerating vehicle, and monitoring an environment surrounding the vehicle (Fig. 1 depicts the processing unit used to implement the inventive system with [0090] discussing the inventive system being a vehicle implementing navigational change without driver input with navigational change referring to “a change in one or more of steering, braking, or acceleration/deceleration of the vehicle” and [0091] discussing the use of a camera to monitor the environment surrounding the vehicle); and 
an external environment recognition device configured to detect an obstacle located around the vehicle ([0108] discusses a sensing block where cameras are used to monitor the environment around a vehicle with [0202] describing the sensing block as detecting obstacles around the vehicle); 
wherein the control unit acquires a position and a speed of the obstacle according to a signal from the external environment recognition device ([0202] discusses determining a “sensed state” of the obstacle with the sensed state including distances to other vehicles (position) and relative velocities (speed) using the data collected by the sensing block), 
computes a position of the obstacle at each of a plurality of future time points, and an obstacle presence region defined around the obstacle with a prescribed safety margin at each time point ([0173] discusses tracking objects across multiple frames and using the collected data to estimate the predicted position of the object with [0271] discussing implementing a hard constraint on the vehicle including using a safety margin where the safety margin is a buffer time within a prescribed time from current time to time τ where it is interpreted that including the safety margin over a period of time is including the safety margin at each time point and with [0305] describing attributing a buffer zone around obstacles such a pedestrians), 
determines a future target trajectory of the vehicle so as not to overlap with the obstacle presence region ([0271] discusses determining if there is overlap between the predicted positions of the vehicle and the obstacle by comparing the predicted trajectories and implementing a hard constraint so that there is no overlap).
The first embodiment of Shalev teaches a vehicle system determining a future trajectory of an obstacle and preventing a collision as described above but does not explicitly teach executes a stop process to bring the vehicle to a stop in a prescribed stop area when an input from the driver has failed to be detected in spite of an intervention request from the control system to the driver and the safety margin being greater when executing the stop process than when not executing the stop process.
A second embodiment of Shalev teaches executes a stop process to bring the vehicle to a stop in a prescribed stop area when an input from the driver has failed to be detected in spite of an intervention request from the control system to the driver ([0745] discusses using multiple proximity buffers where when a first proximity buffer is passed, a collision warning is given to the driver and when a second proximity buffer is passed, the driver is displaced from having control of the vehicle and a maximum deceleration is performed where the maximum deceleration is interpreted as bringing the vehicle to a stop).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the proximity buffer of the first embodiment of Shalev and modify it with the multiple proximity buffers of the second embodiment of Shalev as this allows for takeover of vehicle control when the driver is not paying attention or non-responsive making the overall system safer. 
The second embodiment of Shalev does not explicitly teach the stop process including a stop area determination process to select a stop area from a plurality of available stop areas suitable for stopping the vehicle, a moving process to travel the vehicle to the stop area, a stop position determination process to determine a stop position in the stop area, and a stop execution process to travel the vehicle toward the stop position and to stop the vehicle at the stop position and the safety margin being greater when executing the stop process than when not executing the stop process.
Fujita teaches the stop process including a stop area determination process to select a stop area from a plurality of available stop areas suitable for stopping the vehicle, a moving process to travel the vehicle to the stop area, a stop position determination process to determine a stop position in the stop area, and a stop execution process to travel the vehicle toward the stop position and to stop the vehicle at the stop position (Page 3 lines 40-60 describe the process of setting a determination priority for stopping the host vehicle in a plurality of set stop areas where the stop position setting unit 105 selects one stop area from a plurality of stop areas and sets a stop position within the stop area at which the own vehicle should stop where it is interpreted that the vehicle is then moved via the control device to the stop area and stopped at the determined stop position).
Shalev teaches decelerating and stopping a vehicle to avoid colliding with a sensed object. Fujita teaches determining multiple stop areas and a stop position based on a detected moving object. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle system of Shalev and modify it with the multiple stop areas of Fujita to improve the safety of the stop area as Fujita teaches it allows for the system to set a priority and choose the most feasible stop position of the vehicle (Page 3 lines 50-54) making the system safer.
Fujita does not explicitly teach the safety margin being greater when executing the stop process than when not executing the stop process. Victor teaches the safety margin being greater when executing the stop process than when not executing the stop process ([0040] discusses increasing a buffer distance between the vehicle and an object (leading vehicle) when it is determined that a driver is not paying attention to the road).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the embodiments of Shalev and modify it with the increase in buffer distance of Victor as Victor teaches this would allow for taking into account the level of attention of the driver in that moment [0040].
Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over a first embodiment of Shalev in view of a second embodiment of Shalev, Fujita and Victor and further in view of Moritani (US 20170232964).
Regarding claim 2, modified Shalev teaches stopping a vehicle in a stop area as described above, but does not explicitly teach wherein in the stop process, the control unit determines the stop area on a planned route to a destination such that the vehicle crosses an oncoming lane no more than once.
Moritani teaches wherein in the stop process, the control unit determines the stop area on a planned route to a destination such that the vehicle crosses an oncoming lane no more than once ([0043]-[0045] discuss Figs. 4 & 5 depicting the host vehicle determining a space (SP) in which the vehicle can stop after crossing the oncoming lane of traffic once).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle system of modified Shalev and modify it with the oncoming lane stop process of Moritani as Moritani teaches that this prevents collision while also preventing a collision from occurring between the host vehicle and an oncoming vehicle making the overall system safer [0044].

Regarding claim 3, modified Shalev teaches stopping a vehicle in a stop area as described above, but does not explicitly teach wherein when the vehicle is traveling in a lane for crossing the oncoming lane, and the stop process is initiated, the control unit determines the stop area in a part of the route beyond the oncoming lane that is to be crossed
Moritani teaches wherein when the vehicle is traveling in a lane for crossing the oncoming lane, and a stop process is initiated, the control unit determines the stop area in a part of the route beyond the oncoming lane that is to be crossed ([0043]-[0045] discuss Figs. 4 & 5 depicting the host vehicle determining a space (SP) in which the vehicle can stop with space SP occurring beyond the oncoming lane).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle system of modified Shalev and modify it with the oncoming lane stop process of Moritani as Moritani teaches that this prevents collision while also preventing a collision from occurring between the host vehicle and an oncoming vehicle making the overall system safer [0044].

Regarding claim 4, modified Shalev teaches stopping a vehicle in a stop area as described above, but does not explicitly teach wherein the control unit controls a vehicle speed to be slower when the vehicle crosses the oncoming lane in the stop process than when the vehicle crosses the oncoming lane not in the stop process
Moritani teaches wherein the control unit controls a vehicle speed to be slower when the vehicle crosses the oncoming lane in the stop process than when the vehicle crosses the oncoming lane not in the stop process ([0044] discusses applying a braking control to stop the vehicle within the available space SP wherein it is interpreted that performing a braking control the vehicle controls the vehicle speed to be slower when the vehicle crosses the lane).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle system of modified Shalev and modify it with the oncoming lane stop process of Moritani as Moritani teaches that this prevents collision while also preventing a collision from occurring between the host vehicle and an oncoming vehicle making the overall system safer [0044].

Regarding claim 5, the first embodiment of Shalev teaches wherein in executing the stop process, when the vehicle is not in a lane for crossing the oncoming lane, the control unit determines the stop area in a part of the route to the destination not crossing the oncoming lane ([0448]-[0450] discuss implementing an emergency maneuver to return the vehicle to a “safe state” by applying a maximum braking power without changing the heading where it is interpreted that if the vehicle is not changing a heading then it is not crossing the oncoming lane).

Regarding claim 6, the first embodiment of Shalev teaches wherein in executing the stop process, the control unit determines the stop area in a range on the route to the destination excluding the lane for crossing the oncoming lane ([0448]-[0450] discuss implementing an emergency maneuver to return the vehicle to a “safe state” by applying a maximum braking power without changing the heading where it is interpreted that if the vehicle is stopping within the predicted trajectory that it is stopping on the route to the destination and if the vehicle is not changing a heading then it is excluding the oncoming lane).

Regarding claim 7, the first embodiment of Shalev teaches wherein in executing the stop process, the control unit determines the stop area in a range on a planned route to a destination such that there is no more than one left turn or one right turn ([0448]-[0450] discuss implementing an emergency maneuver to return the vehicle to a “safe state” by applying a maximum braking power without changing the heading where it is interpreted that if the vehicle is stopping within the predicted trajectory that it is stopping on the route to the destination and if the vehicle is not changing a heading then it is not making a left or right turn).

Regarding claim 8, modified Shalev teaches stopping a vehicle in a stop area as described above, but does not explicitly teach wherein in executing the stop process, when the vehicle is in a lane for turning right or left, the control unit determines the stop area on a part of the road located beyond a part where the vehicle makes a right or left turn.
Moritani teaches wherein in executing the stop process, when the vehicle is in a lane for turning right or left, the control unit determines the stop area on a part of a road located beyond a part where the vehicle makes a right or left turn ([0043]-[0045] discuss Figs. 4 & 5 depicting the host vehicle determining a space (SP) in which the vehicle can stop with space SP occurring beyond the part where the vehicle makes a right or left turn).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle system of modified Shalev and modify it with the oncoming lane stop process of Moritani as Moritani teaches that this prevents collision while also preventing a collision from occurring between the host vehicle and an oncoming vehicle making the overall system safer [0044].
Regarding claim 9, modified Shalev teaches stopping a vehicle in a stop area as described above, but does not explicitly teach wherein in executing the stop process, the control unit determines the stop area in a part of the road along which the vehicle is currently traveling if the vehicle is not in a lane for making a left turn or a right turn.
Moritani teaches wherein in executing the stop process, the control unit determines the stop area in a part of the road along which the vehicle is currently traveling if the vehicle is not in a lane for making a left turn or a right turn ([0043]-[0045] discuss Figs. 4 & 5 depicting the host vehicle determining a space (SP) in which the vehicle can stop with space SP occurring in a lane that is not for making a left turn or a right turn).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle system of modified Shalev and modify it with the oncoming lane stop process of Moritani as Moritani teaches that this prevents collision while also preventing a collision from occurring between the host vehicle and an oncoming vehicle making the overall system safer [0044].

Regarding claim 10, modified Shalev teaches stopping a vehicle in a stop area as described above, but does not explicitly teach wherein in executing the stop process, the control unit determines the stop area in a range excluding a lane for the vehicle to make a right or left turn. 
Moritani teaches wherein in executing the stop process, the control unit determines the stop area in a range excluding a lane for the vehicle to make a right or left turn ([0043]-[0045] discuss Figs. 4 & 5 depicting the host vehicle determining a space (SP) in which the vehicle can stop with space SP occurring beyond the oncoming lane).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle system of modified Shalev and modify it with the oncoming lane stop process of Moritani as Moritani teaches that this prevents collision while also preventing a collision from occurring between the host vehicle and an oncoming vehicle making the overall system safer [0044].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664